Citation Nr: 1628519	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1976 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in December 2013 when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional development is required prior to adjudication.  

The Board finds that there are outstanding VA records that need to be associated with the claims file.  Specifically, VA notification letters from June 2016 indicate that the Veteran is receiving VA vocational rehabilitation.  However, his vocational rehabilitation records have not been associated with the record and may be relevant to this appeal.  Updated VA treatment records should also be obtained.  Of note, the most recent treatment record on file, from January 24, 2014, indicates that the Veteran had a follow up appointment scheduled the next month.  As such, it appears that the Veteran has continued to seek VA treatment.  As the above referenced VA records may be relevant to the adjudication of the claim, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records since January 24, 2014.

2.  Contact the Veteran and request that he provide the names and addresses of any private healthcare provider that has treated him for his major depression.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

3.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

4.  After completing the above, and any other development necessary, to include providing the Veteran a contemporaneous psychiatric examination if warranted based on the evidence obtained on remand, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




